Citation Nr: 1733325	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-17 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial rating in excess of 30 percent for migraines.

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

5.  Entitlement to service connection for left ear hearing loss.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph Michael Woods, Attorney

ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from September 1990 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010, September 2011, and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The June 2010 rating decision, in relevant part, granted service connection for tinnitus, rated as 10 percent disabling, effective August 5, 2009.  In January 2011, the Veteran submitted a claim for an increased rating for his tinnitus.  The RO adjudicated this claim in a January 2013 rating decision.  The Veteran appealed this denial via a November 2013 notice of disagreement.  The Board, however, notes that the January 2011 claim was received within one year of the June 2010 rating decision that granted service connection for tinnitus.  As such, the Board deems it a notice of disagreement with regard to the assigned initial rating as it can be construed as a signal that the Veteran was not satisfied with the initial rating assigned.  Accordingly, the issue on appeal has been recharacterized.

The September 2011 rating decision granted service connection for migraines, rated as 30 percent disabling, effective August 5, 2009.  The Veteran appealed the assigned rating via a notice of disagreement dated in December 2011 and received by VA the following month.  

The January 2013 rating decision, in relevant part, denied service connection for IBS, dysthymic disorder with polysubstance dependence, and left ear hearing loss.  The Veteran appealed these denials via a November 2013 notice of disagreement.

With regard to the claimed mental health disability, the Board notes that the Veteran initially claimed service connection for depression.  See February 2012 application for compensation. A December 2012 VA examination, however, revealed a diagnosis of dysthymic disorder with polysubstance dependence.  The RO denied service connection for the latter in the aforementioned January 2013 rating decision.  Subsequently, however, the Veteran submitted medical evidence that shows a diagnosis of depressive disorder NOS.  See evidence received November 25, 2013.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. 
App. 1, 4-6 (2009).  Accordingly, the issue on appeal has been recharacterized.

As explained in the Remand section of this decision, the Board is finding that the issue of entitlement to a TDIU has been raised by the record.  This claim is under the Board's jurisdiction as part and parcel of the increased rating claim for the service-connected migraines.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board notes that, in March 2017, the Veteran submitted new evidence and arguments.  He waived initial RO consideration of this evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating for tinnitus.

2.  The evidence shows that the Veteran's migraines manifest as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  The weight of the evidence is against a finding that the Veteran has IBS or any other disability of the digestive system that is related to service.

4.  The weight of the evidence supports a finding that the Veteran's diagnosed mental health disability was proximately caused by his service-connected migraines and tinnitus.

5.  The weight of the evidence is against a finding that the Veteran currently has a left ear hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.3, 4.10, 4.87, 
DC 6260 (2016).

2.  The criteria for an initial rating of 50 percent for migraines have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.124a, 
DC 81000 (2016).

3.  The criteria for service connection for IBS have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the information and evidence necessary to substantiate his service connection claims in October 2011 and December 2012, prior to their initial adjudication.  No further notice is required regarding the downstream issues of a higher initial rating for tinnitus and migraines as they stem from the grant of service connection, and no prejudice has been alleged.  

Additionally, all available identified, outstanding medical records were obtained.  In this regard, the Board notes that the Veteran, in a June 2010 correspondence, referenced treatment received in San Diego, California, and Jackson, Tennessee, but did not provide any dates for such treatment.  VA has not made attempts to obtain these records.  The record, however, suggests that the aforementioned treatment took place in the mid-1990s, as that was the period in which the Veteran resided at those locations.  As such, any outstanding records of such treatment are not relevant to the issue of a higher rating for migraines, as they predate the rating period.  Ultimately, the Board finds that a remand to obtain such records is unlikely to affect the outcome of the claim and would therefore only serve to delay adjudication.

The Veteran was afforded VA examinations in August 2011, December 2012, January 2013, and November 2014 to determine the etiology and severity of his disabilities.  There is no argument or indication that these do not accurately reflect the Veteran's symptoms.  Similarly, there is no argument or indication that the severity of his symptoms has changed, or that further medical evidence is needed.  

As such, the Board will proceed to the merits of this appeal.


II.  Analysis

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

      1.  Tinnitus

The Veteran's tinnitus is rated as 10 percent disabling under 38 C.F.R. § 4.87, 
DC 6260.  DC 6260 provides that recurrent tinnitus will be assigned a 10 percent rating.  38 C.F.R. § 4.87.  Only a single evaluation will be assigned for recurrent tinnitus, whether it is perceived in one ear, both ears, or the head.  Id. at Note (2).  As the Veteran is already in receipt of the maximum rating available under 
DC 6260, a higher rating must be denied as a matter of law.

The Veteran has described his tinnitus symptoms as ringing in the ear.  These symptoms are fully contemplated by DC 6260, as tinnitus is defined as a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1930 (32nd ed. 2012).  Therefore, to assign a separate rating under another diagnostic code for the same symptomatology would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  Similarly, staged ratings are not warranted in this case, as the Veteran's symptomatology has remained stable during the rating period, and he is already in receipt of the maximum schedular rating for his tinnitus, as noted.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  As the weight of the evidence is against a higher rating for tinnitus, the benefit of the doubt doctrine does not apply and the Veteran's claim must be denied.  38 C.F.R. § 4.3.

      2.  Migraines

The Veteran's migraines are rated as 30 percent disabling under 38 C.F.R. § 4.124a, DC 8100.  His appeal stems from an August 2009 claim of service connection.

DC 8100 assigns a 30 percent rating for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  Finally, a maximum 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The Board observes that the rating criteria do not define "prostrating."  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  Similarly, the rating criteria also do not define "severe economic inadaptability."  However, the Court has stated that this term is not synonymous with being completely unable to work and VA has conceded that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004) (stating that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating").

Turning to the evidence, in a June 2010 correspondence, the Veteran indicated that his migraines began shortly after service in the Persian Gulf and that he sought treatment at that time; since then, he had mostly endured his migraines in silence.  Nevertheless, he stated that were some documented hospital visits for severe migraines.  He referenced treatment received in San Diego, California, and Jackson, Tennessee, but did not provide any dates for such treatment.  With regard to his symptoms, the Veteran stated that he experienced loss of his peripheral vision during headaches.  Headaches could last from 30 minutes to two hours.  

VA treatment records show that the Veteran sought emergency treatment for severe headaches in August 2010.  See VA treatment records, received August 12, 2011, at 1.  The Veteran reported one hour of a severe, pounding, left temporal headache with photophobia, nausea without emesis, and decreased peripheral vision.  The treating provider diagnosed classic migraine with aura, likely precipitated by sleep-wake cycle changes during work-shift changes, adding that the Veteran had never been formerly evaluated by a neurologist or been prescribed medication for migraines.  A September 2010 VA neurology note shows that the Veteran reported headaches that last 45 to 60 minutes and residual symptoms that last for several hours.  Headaches interfere with activities of daily living for several hours.  They occur once every two to three months.  The Veteran reported having to visit the ER when headaches are severe.  He reported a second type of headache that was bitemporal, occurred four days per week, was not associated with visual phenomena, and did not interfere with activities of daily living.  The treating provider described overall headache burden as moderate-severe.  Id. at 5-7.

An August 2011 VA examination shows that the Veteran endorsed headache symptoms of pulsating or throbbing head pain, pain localized to one side of the head, and pain worsened with physical activity, and associated symptoms of nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  The typical head pain lasted less than one day and was located on the left side of the head.  Prostrating attacks were more frequently than once per month over the last several months.  The examiner endorsed that the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain.  Regarding functional impact, the Veteran stated that he has to leave work during headache attacks and has been absent from work due to headaches.

A January 2011 VA neurology note reflects that the Veteran reported an improvement with regard to his headaches.  He had mild headaches every day but more significant headaches were less frequent, perhaps once or twice per week, of moderate intensity.  He stated that the medication was working, but knocked him out.  See VA treatment records, received September 26, 2011, at 4-6.  VA treatment records show that the Veteran presented to the ER with chronic migraines in July 2012.  See VA treatment records, received December 11, 2014, at 393.  

A November 2014 VA examination shows that the Veteran reported daily headaches, some migraines, some not.  Migraines occurred three or four times per week and took a few hours to go away.  Non-migraines headaches also occurred daily and lasted around two hours.  The Veteran endorsed same symptoms as in the August 2011 VA examination.  The examiner endorsed that the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain, once every month.  Significantly, the examiner also endorsed that the Veteran had very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  As to functional impact, the Veteran stated that he was then working part-time as a salesman at a big-box store.  He indicated that his migraine headaches required him to stop working and rest until it goes away.  The examiner noted that the Veteran was able to do sedentary or physical labor if allowed rest breaks or time off as occasions require for acute migraine headaches.

VA treatment records show that, in August 2015, the Veteran complained of chronic migraines.  See VA treatment records, received May 27, 2016, at 62.  A September 2015 VA neurology note reflects that the Veteran reported daily headaches, for which he typically takes ibuprofen; occasionally he has to take sumatriptan for migraine headaches with loss of peripheral vision, nausea, and vomit.  Id. at 40.  The same VA note also indicates that the Veteran had to quit his job in the big-box store due to left leg pain.  Id. at 41.  The Board notes that the Veteran has a diagnosis of meralgia paresthetica.  Id.  

In a March 2016 correspondence, the Veteran indicated that he experienced daily migraines.  He stated that his quality of life had dropped significantly, adding that he resigned from his job at the big-box store due to "his issues."  Subsequently, in a September 2016 statement, he indicated that his quality of life had been reduced to a couch.  More recently, in March 2017, the Veteran submitted statements from the Veteran's mother and brother.  These statements, in relevant part, indicate that the Veteran had lost or resigned at least three jobs due to his migraines.  In his statement, the Veteran's brother indicated that the Veteran is still trying to work.

Based on the aforementioned findings, the Veteran's migraines meet the criteria for the higher and maximum rating of 50 percent under DC 8100.  The evidence supports a finding that the Veteran's migraines manifest as characteristically prostrating attacks occurring on average more than once a month.  In addition, two VA examiners have endorsed that the Veteran has had very prostrating and prolonged attacks of migraines/non-migraine pain, and one of the VA examiner endorsed that these attacks are productive of severe economic inadaptability.  The evidence further shows that the Veteran needs to stop working during his migraines (which can last for hours) and that he has lost or resigned from jobs due to his migraines.  Resolving any doubt in favor of the Veteran, the Board finds that the Veteran's migraines more closely approximate the criteria for the higher and maximum schedular rating of 50 percent.  As such, a higher rating is not available as a matter of law.  Additionally, the Veteran's service-connected migraines disability is listed in VA's schedule for rating disabilities.  As such, consideration of other diagnostic codes is not necessary.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Generally, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

      1.  IBS

The Veteran seeks service connection for a gastrointestinal disability, claimed as IBS.  See January 2011 claim for compensation.  In a November 2011 statement, he stated that he has had stomach problems since around 1994 and that he had learned to cope with the symptoms.  He reported first seeking treatment in 2009 through the VA system.  He reported frequent stomach ache and 10-12 bowel movements per day.  He further indicated that his VA provider prescribed omeprazole for treatment.  

The Board notes that the Veteran served in the Gulf War and has asserted that he was exposed to environmental hazards, specifically fumes, during such service.  
See August 2009 application for compensation (for migraines and tinnitus).  

VA treatment records, obtained October 13, 2009, show that, in May 2009, the Veteran complained of abdominal pain since the 1990s.  On physical examination, the Veteran's stomach was soft; no tenderness or masses; no hepatosplenomegaly; bowel sounded normal.  The examiner diagnosed abdominal pain.  Thereafter, a June 2009 ultrasound of the abdomen revealed normal sonographic appearance of the gall bladder; suggestion of mild intrahepatic biliary ductal dilation; and asymmetrical prominence mid interpolar cortex left kidney, likely reflective of a dromedary hump.  The possibility of an underlying mass was not completely excluded and a CT scan was recommended.  A July 2009 VA primary care note indicates that the Veteran's abdominal pain had resolved, but he was experiencing bloating.  The examiner noted that the Veteran was on omeprazole.  Subsequently, a July 2009 CT scan revealed no acute intra-abdominal/pelvic findings.

VA treatment records, obtained September 26, 2011, show that the Veteran again sought treatment for abdominal pain in January 2011.  The corresponding VA note contains an indication that the Veteran had a history of IBS.  Id. at 7.

A January 2013 VA examination shows a negative finding for a current disability of the digestive system.  Per the examiner's report, the Veteran indicated that he had never been diagnosed with IBS; rather, it was his personal belief based on information that he had read.  He denied any history of medication treatment for a bowel disorder and referenced an endoscopy that produced negative findings.  The Veteran reported up to 10 diarrhea stools per day.  He also reported episodes of fecal incontinence.  He stated that he was lactose intolerant and would get immediate diarrhea on consumption of dairy products.  After summarizing the medical evidence of record, the examiner concluded that the Veteran does not meet the criteria for the diagnosis of irritable bowel syndrome.  The Veteran did have subjective complaints of diarrhea and abdominal pain.  In this regard, the VA examiner opined that the claimed condition was less likely than not related to service.  The examiner noted that the Veteran had a long history of cocaine use and a reported history of lactose intolerance.  The examiner further explained that cocaine use can result in various gastrointestinal complications, such as ischemic colitis, signs and symptoms of which can include: pain, tenderness or cramping in the belly, bright red or maroon-colored blood in the stool, a feeling of urgency to move one's bowels, and diarrhea.  Similarly, the VA examiner explained that lactose intolerance can manifest as diarrhea, nausea, vomiting, abdominal cramps, bloating, and gas symptoms, which are usually mild, but sometimes may be severe.

Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran has a current disability of the digestive system that is related to service.  The evidence shows subjective complaints of abdominal pain and irregular bowel movements, but no diagnosis.  Furthermore, a VA examiner has opined that these symptoms are associated with the Veteran's history of cocaine use and lactose intolerance.  The Board finds that the VA opinion is highly probative and deserving of much weight as it shows consideration of the relevant evidence and is supported by a reasoned rationale.  The Veteran has not submitted any competent evidence to rebut the VA opinion, other than his own statements.  In this regard, the Board notes that the Veteran is competent to report his observable symptoms and history, including when he first perceived gastrointestinal difficulties; and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, the Veteran is not competent to provide either a diagnosis or a medical nexus opinion, as these require objective testing and medical expertise.  Id.  As such, the Veteran's statements regarding nexus are outweighed by the competent medical evidence of record, as described above.  

In sum, the weight of the evidence is against a finding that the Veteran has a disability of the digestive system that is related to service.  As such, his claim of service connection for irritable bowel syndrome must be denied.

      2.  Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as depression.  A December 2012 VA examination shows a diagnosis of dysthymic disorder with polysubstance dependence (cocaine, alcohol, and marijuana), in early partial remission.  In addition, medical evidence submitted by the Veteran in November 25, 2013, shows a diagnosis of depressive disorder NOS.  As such, the Veteran has a current psychiatric diagnosis during the appeal period.

The Veteran has asserted that his claimed mental health disability is secondary to his service-connected migraines.  See February 2012 application for compensation.  There is no argument or indication that the claimed mental health disability started in, or is otherwise related to, service.  Rather, the Veteran has indicated that his disability began after service and that he first sought treatment for it in 2009.  Id.  At the December 2012 VA examination, he denied any mental health issues in service.  

The December 2012 VA examiner opined that the Veteran's diagnosed dysthymic disorder is less likely than not proximately due to, or caused by, his service-connected migraines.  In support of his conclusion, the examiner indicated that the onset of the Veteran's depression was unclear, as the Veteran had provided divergent reports in that regard.  The examiner acknowledged the Veteran's contention that his depression coincided with the onset of his migraines, but noted the Veteran's contemporaneous report of depression soon after discharge from service.  The examiner further noted that, when asked specifically about the cause of his depression, the Veteran did not at any point indicate that his depression was in any way related to his migraines.  The VA examiner, however, did not address whether the Veteran's diagnosed mental health disability had been aggravated by his service-connected migraines.

In November 2013, the Veteran submitted a mental disorder DBQ and medical opinion from a private psychologist.  The private psychologist diagnosed depressive disorder NOS.  She opined that the Veteran's migraines and tinnitus had caused his depressive disorder.  The author cited medical literature that purportedly details a connection between medical issues, specifically pain, and psychiatric disorder.  She also cited medical literature regarding the effects tinnitus on depression.  The private psychologist further opined that the Veteran's service-connected migraines and tinnitus are more likely than not aggravating his depressive disorder.

Based on the above, the Board finds that service connection is warranted for the Veteran's mental health disability, as the evidence is in relative equipoise as to whether the Veteran's mental health disability is proximately caused by his service-connected migraines and tinnitus.  In this regard, the Board notes that the Veteran's migraines manifested shortly after service.  Although the Veteran has provided divergent reports with regard to the onset of his depression, including a report of depression right after service, the weight of the evidence suggests (and the Board finds it reasonable to assume) that the migraines pre-existed the currently diagnosed mental health disability, and not the other way around.  While a VA examiner opined that the Veteran's mental health disability is less likely than not caused by the Veteran's migraines, a private psychologist has opined that the Veteran's depression is caused by his service-connected migraines and tinnitus.  The Board notes that both medical reports appear to cover the relevant medical psychiatric history and provide specific reasons for the different conclusions reached.  In light of this, the Board finds that the evidence is in relative equipoise.  As it must, the Board resolves doubt in favor of the Veteran and finds that service connection is warranted on a secondary (proximately due to) basis.

      3.  Left Ear Hearing Loss

In a November 2011 statement, the Veteran stated his belief that he had begun to lose hearing in his left ear.  The Veteran has not made any specific contention as to the etiology of his claimed hearing loss.  The Board, nonetheless, notes that the Veteran's separation examination shows hearing within normal levels for both ears.

The Veteran is competent to report his observable symptoms and history, including when he first perceived hearing difficulties; and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose actual hearing impairment or a hearing loss disability for VA purposes, as this diagnosis requires objective testing and medical expertise for interpretation.  Id.; 38 C.F.R § 3.385.

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Turning to the evidence, a July 2009 VA primary care note shows a diagnosis of tinnitus/hearing loss based on the Veteran's reported symptoms.  See VA treatment records, received October 13, 2009, at 7-8.  The Veteran, however, failed to report to a September 2009 audiology appointment.  Id. at 53.  

A December 2012 VA examination shows the following audiometric findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
30
LEFT
20
20
20
25
30

Speech recognition was 96 percent for the right ear and 100 percent for the left ear.  

The December 2012 VA examination fails to show a current hearing disability for VA purposes per § 3.385.  There is no record of any other audiometric examination.

In the absence of proof of a current disability (here, impaired hearing per § 3.385) during or proximately to the filing of the claim, there can be no valid claim.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As mentioned, a VA examination shows that the Veteran does not have hearing loss as defined by § 3.385.  The Veteran has not specifically contended that he has hearing loss that would meet the regulatory definition and it would require audiometric testing to determine that he has hearing loss at the requisite level.  As there is no probative evidence of a current hearing loss disability, as defined by the applicable regulation, the claim of service connection for left ear hearing loss must be denied.  As the preponderance of the evidence is against the claim of service connection for left ear hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.

A higher initial rating of 50 percent for migraines is granted.

Service connection for irritable bowel syndrome is denied.

Service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, is granted. 

Service connection for left ear hearing loss is denied.


REMAND

As noted above, the evidence establishes that the Veteran has lost or resigned from jobs due to his migraines, and the Board has found that the Veteran's migraines result in severe prostrating attacks productive of severe economic inadaptability.  The evidence also shows that the Veteran has been either unemployed or employed part-time during the rating period, with no indication that he has held a full-time employment.  Furthermore, in a November 2013 statement, a private psychologist noted that the Veteran struggles to sustain the stress from a competitive work environment and continued full-time regular employment, adding that he cannot be expected to consistently engage in gainful activity due to the severe level of impairment associated with his migraines, tinnitus, and depressive disorder.  

As discussed above, the Board is granting service connection for depressive disorder on a secondary basis.  The aforementioned evidence establishes that the Veteran's service-connected disabilities, in particular, his migraines and depressive disorder, affect his capacity to secure or follow a substantially gainful occupation.  As such, the Board finds that a claim of entitlement to a TDIU has been raised by the record.  Accordingly, VA must notify the Veteran of the evidence and information required to substantiate his inferred TDIU claim, and conduct any necessary development.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete a formal application for a TDIU, and provide him notice of the evidence and information required to substantiate such claim.

2.  Conduct any needed development to address the TDIU matter, to include requesting appropriate VA clinicians to comment on the veteran's ability to function in an occupational environment, document any education and work experience reported by the Veteran, and/or describe any functional impairment caused solely by the service-connected disabilities.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOS) before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


